DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 had been previously canceled in the Preliminary Amendments dated 04/07/2020.
Claims 21, 31, and 38 have been have been amended since the Office Action dated 01/28/2022.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US PGPUB 2014/0277605) in view of Meffert (US PGPUB 2016/0214715).

As per Claim 38, Nixon et al. teach a device (Fig 24 Element 112), comprising: 
a processor (P0117) configured to: 
communicatively couple to one or more RTUs (Fig 24 network connection between elements 112 and 2402) configured to control operations of one or more devices in response to the device being within a coverage range of a first communication network (P0246-0254); 
download data from the one or more RTUs via the first communication network (P0246-0254); 
perform a preliminary analysis on the data after downloading the data from the one or more RTUs (P0246-0254; Especially P0250-0254), wherein the preliminary analysis comprises generating an alert (P0079, 0098, 0250);
communicatively couple to a computing system (Fig 24 network connection between elements 112 and 150) in response to detecting access to a second communication network (P0246-0254), wherein the one or more RTUs are inaccessible to the second communication network (Per Fig 24, element 2402 has no access to the network connection between elements 112 and 150); and 
transmit the data to the computing system via the second communication network (P0246-0254). 

Nixon et al. fail to teach wherein the device is a drone device and wherein the generation of the alert is in response to determining that the data is outside an expected range of values.
However, Meffert teaches systems, methods, and devices for collecting data at remote oil and natural gas sites, such as oil and natural gas wells (P0043), in which a drone UAV is implemented (Abstract; Fig 1 and P0044).  A sensor may be set to produce an alarm when hydrogen sulfide levels reach a certain assumed critical level (P0071).
Nixon et al. and Meffert are analogous art because they both disclose telemetry systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing communication system (as taught by Nixon et al.) with hydrocarbon well monitoring using drone-based architectures (as taught by Meffert) in order to detect airborne particulates and/or gases at remote oil and natural gas sites (Meffert Abstract).

As per Claim 39, Meffert in the combination outlined above further teach the drone device of claim 38 (as described above) further comprising at least one motor (P0044) connected to the processor (P0046), wherein the processor is further configured to: receive mapping information comprising one or more locations of one or more remote terminal units (RTUs), and cause the at least one motor to operate such that the drone device flies toward the one or more locations of the one or more RTUs (P0047, 0052, 0069, 0072, 0076, 0079, 0081, 0106).

As per Claim 40, Meffert in the combination outlined above further teaches the drone device of claim 38 (as described above), wherein the one or more devices comprise one or more well devices associated with a hydrocarbon well (P0043).

Regarding Claim 21, the claim has limitations that are similar to those recited in Claims 38-40 and are met by the combination of Nixon et al. and Meffert following the same rationale discussed above (as applied to Claims 38-40 above).  Claim 21, however, recites wherein the computing system is a cloud-based computing system.  Even so, Meffert in the combination outlined above further teaches such an architecture (P0050, 0058, 0080, 0083).  Therefore, Claim 21 is rejected by the combination of Nixon et al. and Meffert outlined above for all the reasons provided above in combination with those provided herein.

As per Claim 22, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein the processor is configured to receive one or more communication signals from the one or more RTUs prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 23, Meffert in the combination outlined above further teaches the drone device of claim 22 (as described above), wherein the processor is configured to adjust an operation of the at least one motor to change a position of the drone device until the processor receives the one or more communication signals (P0047, 0052, 0069, 0072, 0076, 0079, 0081, 0106).

As per Claim 24, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 21 (as described above), wherein the processor is configured to perform one or more preliminary analyses on the data prior to transmitting the data to the cloud-based computing system (Nixon et al. P0246-0254), and wherein the one or more preliminary analyses comprise generating an alert in response to determining that the data is outside an expected range of values (Nixon et al. P0079, 0098, 0250; Meffert P0071).

As per Claim 25, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 24 (as described above), wherein the processor is configured to transmit the alert to a local computing device within the hydrocarbon well via the first communication network (Nixon et al. P0079, 0098, 0250; Meffert P0071).

As per Claim 26, Nixon et al. in the combination outlined above further teach the drone device of claim 25 (as described above), wherein the alert comprises an audio alert, a visual alert (P0079, 0098, 0250), or both.

As per Claim 27, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein the processor is configured to scan for identification data sent by the one or more RTUs within the coverage range prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 28, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein the processor is configured to: send one or more acknowledge messages to the one or more RTUs indicating that the processor has recognized presences of the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266); and receive one or more acknowledgement signals sent by the one or more RTUs, prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 29, Nixon et al. in the combination outlined above further teach the drone device of claim 21 (as described above), wherein communicatively coupling the processor to the one or more RTUs comprises using short-range Bluetooth communication (Nixon et al. P0068, 0119, 0128, 0135, 0246, 0274; Meffert P0054, 0057-0058, 0069), short-range infrared (IR) communication, short-range radio frequency (RF) communication (Nixon et al. P0068, 0119, 0246, 0274; Meffert P0109), or any combination thereof.

Regarding Claim 30, the claim has limitations similar to those recited in Claims 21 and 24, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Nixon et al. and Meffert (as applied to Claims 21 and 24).

As per Claim 31, Meffert in the combination outlined above further teaches the drone device of claim 30 (as described above), wherein the well device comprises at least one of a pumpjack (P0056), a submersible pump, and a well tree (P0043).

As per Claim 32, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 30 (as described above), wherein the processor is configured to send a command to the RTU to adjust the operation of the well device in response to generating the alert (Nixon et al. P0079, 0098, 0100, 0250; Meffert P0071).

As per Claim 33, Meffert in the combination outlined above further teaches the drone device of claim 30 (as described above), wherein the computing system is a cloud-based computing system (P0050, 0058, 0080, 0083).

As per Claim 34, Nixon et al. in the combination outlined above further teach the drone device of claim 30 (as described above), wherein the processor is configured to receive one or more communication signals from the one or more RTUs prior to communicatively coupling to the one or more RTUs (P0145, 0248, 0252, 0259, 0261, 0266).

As per Claim 35, Meffert in the combination outlined above further teaches the drone device of claim 34 (as described above), wherein the processor is configured to adjust an operation of the at least one motor to change a position of the drone device until the processor receives the one or more communication signals (P0047, 0052, 0069, 0072, 0076, 0079, 0081, 0106).

As per Claim 36, the combination of Nixon et al. and Meffert outlined above teaches the drone device of the claim 31 (as described above), wherein the processor is configured to transmit the alert to a local computing device within the hydrocarbon well via the first communication network (Nixon et al. P0079, 0098, 0250; Meffert P0071).

As per Claim 37, Nixon et al. in the combination outlined above further teach the drone device of claim 31 (as described above), wherein the alert comprises an audio alert, a visual alert (P0079, 0098, 0250), or both.

Response to Arguments
Applicant's arguments with respect to Claims 21, 30, and 38, filed 04/27/2022, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “perform a preliminary analysis on the data after downloading the data from the one or more RTUs”.
i.  The Examiner respectfully disagrees.  Nixon et al. P0250 state that Once the UI device 112 has identified a context item, the UI device 112 may provide output relevant to the identified context item. For example, the context item may indicate particular areas, devices, equipment, or alarms associated with an area. The UI device 112 may generate visual representations, sound, or other output pertaining to the particular devices, equipment, or alarms so that the user may be informed about process conditions in the process area. Likewise, there may be a number of devices or alarms associated with an identified piece of equipment. The UI device 112 may provide information about the devices or alarms associated with a device (from the field device profile data 2416). Similarly, the context item may cause the UI device 112 to provide information related to equipment (from the equipment profile data 2418), schedules (from the schedule data 2420), or work items (from the work item data 2422).  Nixon et al. P0252 state that   In alternative embodiments of the context aware mobile control room 2400, the UI device 112 may include or provide a unique identifier. For example, the UI device 112 may have a unique scannable image on the device or a chip that transmits unique identification data. In another example, the user of the UI device 112 may carry a badge, card, or some other accessory including a similar image or chip. In such embodiments, the context ID device 2402 may read, scan, or otherwise receive the unique identifier. The context ID device 2402 may operate to associate the unique identifier with a particular user or UI device 112. The context ID device 2402 may associate the unique identifier with a particular user or UI device by accessing a data structure stored at the context ID device 2402.  Furthermore, Nixon et al. P0253-0254 state that, in any event, once the context ID device 2402 has identified the UI device 112 or the user, the context ID device 2402 may transmit relevant context items to the UI device 112. Alternatively, the context ID device 2402 may communicate with one or more nodes on a network such as the process control network 100 to notify the one or more nodes that the user or the UI device 112 entered the range of the context ID device 2402. The one or more nodes may transmit one or more context items, UI data (e.g., display data, process parameter data), or any other data to the UI device 112. The UI device 112 may operate or provide output based on the received data. For example, in certain embodiments, the UI device 112 may launch a target application in response to receiving the unique identifier, the context item, the UI data, or other data from the context ID device 2402 or from the server 150. The target application may be an application, for example, dedicated to providing process graphics and information to the user. The target application may be a mobile application, for example, operable on phone or tablet devices. In other embodiments, the target application may be the browser routine 888. In certain instances, the browser routine 888 may be directed to a particular resource or group of resources pertaining to the received unique identifier, context item, UI data, or other data.  In some embodiments, the context ID devices 2402 may be part of a permission system. For example, permissions associated with a process entity may depend on the proximity of a UI device 112 to the process entity. In some embodiments a UI device 112 may receive permission or authorization to modify a parameter associated with a process entity when the user or the UI device 112 are proximate to the process entity. The UI device 112 may also deny permission to engage in a work item or modify a parameter when the user's skill level is below the indicated skill threshold associated with the work item or parameter.  As such, the Examiner respectfully submits that these can all be considered examples of preliminary analyses being conducted prior as data is read and acquired.  Therefore, the Examiner respectfully submits that Nixon et al. teach the argued limitation.

b.  The prior art of record fails to disclose, teach, or suggest “wherein the preliminary analysis comprises generating an alert in response to determining that the data is outside an expected range of values”.
i.  The Examiner respectfully disagrees.  Nixon et al. clearly teach the generation of alerts in, for example, P0079, 0098, and 0250, when stating that the tablet may also display various process data or alarms as the first user walks through the plant 10. For example, the first user may pass a pump, causing the tablet to display operational data, graphics, and alarms pertaining to the pump, especially if the pump requires attention. The tablet may, for instance, receive a unique identifier from an NFC or RFID tag on or near the pump. The tablet may transmit the unique identifier to the routine via the server. The routine may receive the unique identifier and access a database that correlates the unique identifier to entities in the process plant. For example, the unique identifier may correlate to pump data, such as display data, parameter data, and alarm data pertaining to the pump. After identifying the pump data, the routine may transmit the pump data to the tablet, resulting in the tablet rendering graphics and providing graphics, parameters, and/or alarms pertaining to the pump.  In an example, the expert system 104 monitors (in real time or after collection and storage) data collected and stored by the big data appliance 102, and performs analysis of data related to a specific alarm or alarm type. The expert system 104 may be programmed to analyze the process parameters, process inputs, sensor data, and any other data stored in the big data appliance 102 to determine any common characteristics (trends, values, etc.) that are associated with a particular alarm. The association may be a temporal association, but need not be concurrent with the alarm. For example, the expert system 104 may analyze the data to determine whether a particular operator input occurs with a similar temporal relationship to the alarm. More specifically, the expert system 104 may determine a confluence of multiple factors that precedes, or is otherwise predictive, of the alarm condition, determining, for example, that when the temperature in a particular tank is rising, and an operator releases a particular catalyst in a specific amount into the tank, the pressure in the tank rises at a specific rate and causes the alarm condition.  Once the UI device 112 has identified a context item, the UI device 112 may provide output relevant to the identified context item. For example, the context item may indicate particular areas, devices, equipment, or alarms associated with an area. The UI device 112 may generate visual representations, sound, or other output pertaining to the particular devices, equipment, or alarms so that the user may be informed about process conditions in the process area. Likewise, there may be a number of devices or alarms associated with an identified piece of equipment. The UI device 112 may provide information about the devices or alarms associated with a device (from the field device profile data 2416).  As to exceeding a particular range, Meffert P0071 states that a sensor may be set to produce an alarm when hydrogen sulfide levels reach a certain assumed critical level.  Therefore, the Examiner respectfully submits that it is the combined teachings of Nixon et al. and Meffert that which reads over the argued limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685